Name: Regulation (EEC) No 2483/75 of the Council of 29 September 1975 amending Regulation (EEC) No 2601/69 laying down special measures to encourage the processing of certain varieties of oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 75 Official Journal of the European Communities No L 254/5 REGULATION (EEC) No 2483/75 OF THE COUNCIL of 29 September 1975 amending Regulation (EEC) No 2601/69 laying down special measures to encourage the processing of certain varieties of oranges specify the quantities to which they relate, the intervals between deliveries to processors and the price to be paid to the producers. As soon as they have been concluded, the contracts shall be sent to the competent authorities of the Member States in question who shall be responsible for checking the quality and quantity of deliveries to the processors .' 2 . The second subparagraph of paragraph 2 shall be replaced by the following : 'The minimum price shall be fixed before the beginning of each marketing year.' 3 . Paragraph 3 shall be replaced by the following : '3 . Detailed rules for the application of para ­ graphs 1 and 2 shall be adopted in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 1035/72 (4) of 18 May 1972 on the common organization of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2482/75 (5). The minimum price shall be fixed in accordance with the same procedure .' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment (') ; Whereas Council Regulation (EEC) No 2601 /69 (2 ) of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges, as amended by Regulation (EEC) No 1 76/73 (3), instituted a system of financial compensa ­ tion for the processing of certain varieties of oranges subject to contracts to ensure regular supplies to the processing industries at a minimum purchase price to the producer ; whereas according to Article 2 of that Regulation the contracts shall relate to tonnage in excess of the average quantities processed by the indus ­ tries during the three marketing years preceding the 1969/70 marketing year, or in the case of more recent industries, quantities to be determined on the basis of their processing capacity ; Whereas in order to promote the processing of certain varieties of oranges and to improve the competitive position of the finished product in relation to imports from third countries, the system of financial compen ­ sation should be extended to cover all quantities of oranges used by the processing industry, Article 2 Article 3 of Regulation (EEC) No 2601 /69 shall be amended as follows : 1 . The last subparagraph of paragraph 1 shall be replaced by the following : 'The amount of such financial compensation shall be fixed before the beginning of each marketing year.' 2 . Paragraph 2 shall be replaced by the following : '2 . Detailed rules for the application of para ­ graph 1 shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72 . The amount of the financial compensation shall be fixed in accordance with the same procedure .' HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2601 /69 shall be amended as follows : 1 . Paragraph 1 shall be replaced by the following : ' 1 . The measures referred to in Article 1 shall be based on contracts between Community producers and processors . Such contracts shall be concluded before the beginning of each marketing year, shall Article 3 This Regulation shall enter into force on 1 October 1975 . (') Opinion delivered on 26 September 1975 (not yet published in the Official Journal). ( 2 ) OJ No L 324, 27 . 12 . 1969, p . 21 . ( 3 ) OJ No L 25 , 30 . 1 . 1973 , p. 3 . (4) OJ No L 118 , 20 . 5 . 1972, p. 1 . (5 ) See page 3 of this Official Journal . No L 254/6 Official Journal of the European Communities 1 . 10 . 75 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1975 . For the Council The President G. MARCORA